Parker, J.
The principles which must govern this case have already been settled in this state.
There is nothing in what was said by the defendant, from which the jury can infer a promise. 4 N. H. R. 315, Atwood vs. Coburn; 6 N. H. R, 132. There was no admission of an existing debt, or anything indicative of an intention to pay the note. The defendant admitted that Jethro Sanborn had paid the money endorsed, but that .cannot be construed into an admission that he himself owed anything. The most that can be said is, that there was no formal denial by the defendant of his liability; but he at the same time indicated that he supposed there was an obstacle to the maintenance of a suit, at that time at least.
*48Taken together, then, there,is nothing on which to found an inference of a promise. Nor can the payment by Jethro Sanborn avail to take the case out of the statute, as to the defendant. 6 N. H. R. 121, Exeter Bank vs. Sullivan.

Judgment for the defendant.